Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 01/14/2022, which has
been entered and made of record.  Claim 1, 5-8, 9, 13-17 are amended. Claims 2 and 10 are cancelled. Claims 1, 3-9, 11-21 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    443
    825
    media_image1.png
    Greyscale

Examiner disagrees: Applicant argues: for example, if an image of a person is captured by a camera when the person is 100 feet away from the camera, Yokomitsu’s method cannot, later on, select any compression factor to render an image of that person so than the person . Harviainen teaches capturing an image, detecting the distances of objects in the image from the captured device. All the information is sent to a server. In the server, based on the distances, occluded objects are removed; non-occluded objects are kept, compressed and sent back to the client device. Harviainen [0046] also teaches a user is moving around in the real environment. When the user is moving around, the real environment information are captured by camera, a different distance between the object in the environment and the client device are captured, the updated information is sent to server for analysis. Based on analysis, the object in the image is compressed. However,  Harviainen does not explicitly teach how a compression ratio is decided. On the other hand, As Applicant admitted in the end of page 11 of the Arguments, Yokomitsu [0038] teaches a compression rate may depend on “the distance from the camera to a target” (the object in an image) captured in a region of the image. So the greater distance the target is from the camera, the larger the compression rate is used to compress the corresponding region of the target. By combining the acquiring different distance information regarding an object in an environment as a user moves around taught by Harviainen with the selecting compression ratio based the acquired distance taught by Yokomitsu, an object in an environment image can be compressed with different ratio based on the object distance from the client device as user moves around the environment.  The benefit would be to reduce the amount of data in low-quality regions and maintain the quality of high-quality regions, as suggested by Yokomitsu (see Yokomitsu, Abstract), e.g. providing more data for the object as user moves closer to the object. Using the example given by Applicant, if an image of a person is captured by a camera when the person is 

Applicant argues: 

    PNG
    media_image2.png
    521
    811
    media_image2.png
    Greyscale

Examiner disagrees: In the combination, Yokomitsu was not modified. Instead, the primary reference Harviainen was modified. Harviainen acquires distance information of an object to a client device. The distance information is used to analyze the object in an image. After that, the object in the image is compressed. However, Harviainen does not specify a compression ratio. Yokomitsu [0038] teaches a compression ratio may depend on the distance 
	
	The arguments regarding claim 5 are moot in view of new ground of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, 14, 17, and 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0371073 A1 to Harviainen in view of US Patent Publication No. 2012/0155769 A1 to Yokomitsu et al.
Regarding claim 1, Harviainen discloses 
A method (Harviainen, Abstract) comprising: 
receiving, by a server, a first request for a first image of augmented reality (AR) content (Harviainen, para. [0007], disclosing sending a request for an AR content stream to a server, para. [0047], disclosing the AR client sends a content request, para. [0048], disclosing the request is sent to the AR content server and indicates the specific content to user has selected), wherein the AR content comprises a first AR object and the request comprises a first real world distance between a client device and a real world location corresponding to an intended placement location of the first AR object within a real world scene captured by the client device (Harviainen, para. [0006], disclosing the system may process several elements of the AR content with different display locations and may send to the AR display device only those elements with positions that are not obstructed by physical objects, from the perspective of the AR display device, the AR element may be a portion of an AR object or video, such that unobscured portions of that object or video are sent to the client while obscured portions are not sent, indicating the elements not obstructed and/or the unobscured portions of the object or video can correspond to a first AR object, para. [0007], disclosing obtaining a digitally reconstructed three-dimensional (3D) environment of an AR viewing location, detecting an object in the digitally reconstructed 3D environment, determining a depth and a geometry of the object, sending a request for an AR content stream to a server, the request including information indicating the depth and geometry of the object, para. [0012], disclosing the type of AR content requested is immersive video and the information indicating the depth and the geometry of the at least one real-world object is formatted as a spherical depth map of the real-world AR viewing location, para. [0044], disclosing the AR client device reconstructs a digital model of the present 3D environment, indicating the immersive video can correspond to ; 
rendering, by the server and based on receiving the request, a first image of the AR content, wherein one or more portions of the first image comprise the first AR object (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.” ); 
generating, by the server, and based on the rendered first image, first compressed image of the AR content (Harviainen, para. [[0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the , and sending, by the server, the first compressed image of AR content for delivery to the client device such that, when displayed by the client device the first AR object appears at the intended placement location; (Harviainen, para. [[0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.” The AR content with the character 110 are compressed and sent to the user 100. The objects are rendered at the intended location in the physical environment captured by sensors as shown in FIG. 1 and Abstract. The rendered image is then displayed on the client device).
receiving, by the server and after sending the first compressed image, a second request for a second image of AR content comprising the first AR object, wherein the second request comprises a second real world distance between the client device and the real world location, and wherein the second distance is different from the first distance;([0046] teaches the image rendering in the client device is a repeated operation. When a user moves around the environment, the captured information will be sent to the server again. The captured information, e.g. the distance/depth of an object in the environment are updated to the server. “During the reconstruction process executed on the client device, sensors collect point-cloud data from the environment as the user moves the device and sensors through the environment. Sensor observations with varying points of view are combined to form a coherent 3D reconstruction of the complete environment. Once the 3D reconstruction reaches a threshold level of completeness, the AR client proceeds to send the reconstructed model to the AR content server along with a request for a specific AR content.” As shown in FIG. 1.)
rendering, by the server and based on receiving the second request, the second image of AR content, wherein one or more portions of the image comprise the first AR object; (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to ; 
and sending, by the server, the second compressed image of AR content for delivery to the client device such that, when displayed by the client device the first AR object appears at the intended placement location. (Harviainen, para. [[0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.” The AR content with the character 110 are compressed and sent to the user 100. The objects are rendered at the intended location in the physical environment captured by sensors as shown in FIG. 1 and Abstract. The rendered image is then displayed on the client device).
However, Harviainen does not expressly disclose selecting, by the server, a first compression factor for the first AR object, wherein the first compression factor is selected from a plurality of compression factors based on the first real world distance between the client device and the real world location corresponding to the intended placement location of the first AR object; wherein one or more portions of the first compressed image comprising the first AR object are compressed based on the first compression factor;
selecting, by the server, a second compression factor, different from the first compression factor, for the first AR object, wherein the second compression factor is selected from the plurality of compression factors based on the second distance; generating, by the server and based on the rendered second compressed image, the second compressed image of AR content, wherein one or more portions of the second compressed image comprising the first AR object are compressed based on the second compression factor;
On the other hand, Yokomitsu discloses selecting a first compression factor for the first object, wherein the first compression factor is selected from a plurality of compression factors based on the first real world distance between the client device and the real world location corresponding to the intended placement location of the first object  (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the compression rate for an object in the image can correspond to the first compression factor for the first object, which is selected from a plurality of compression factors based on the distance of the target object from the camera as the real world distance between the camera corresponding to the client device and the real world location corresponding to the location of the target object as the first object); generating, based on the rendered first image, first compressed image of the AR content are compressed based on the first compression factor (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the . Because Harviainen discloses the AR content server compresses the AR content, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR objects in the AR content based on the distance between the client device and intended placement location of the AR objects and compressing the image corresponding to the AR content according to the compression rate for portions of the image corresponding to the AR object.)
selecting, by the server, a second compression factor, different from the first compression factor, for the first AR object, wherein the second compression factor is selected from the plurality of compression factors based on the second distance; (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the compression rate for an object in the image can correspond to the compression factor for the object, which is selected from a plurality of compression factors based on the distance of the target object from the camera as the real world distance between the camera corresponding to the client device and the real world location corresponding to the location of the target object as the object. If the distance is different, the compression rate is different.); generating, by the server and based on the rendered second compressed image, the second compressed image of AR content, wherein one or more portions of the second compressed image comprising the first AR object are compressed based on the second compression factor; (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the image is compressed where in the divided region image corresponding to the first object is compressed based on the corresponding compression rate as the first compression factor). Because Harviainen discloses the AR content server compresses the AR content and the distance of the object to the client device is different as the user moves around, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR objects in the AR content based on the changed distance between the client device and intended placement location of the AR objects and compressing the image corresponding to the AR content according to the compression rate for portions of the image corresponding to the AR object.)
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen with Yokomitsu to compress the AR content based on distance of AR objects. The suggestion/motivation would have been to greatly reduce the amount of data in low-quality regions and maintain the quality of high-quality regions, as suggested by Yokomitsu (see Yokomitsu, Abstract).
 
 claim 6, Harviainen in view of Yokomitsu discloses the method of claim 1 further comprising: determining, by the server and based on the first real world distance between the client device and the real world location, a relative depth for the one or more portions of the first image comprising the first AR object (Harviainen, para. [0012], disclosing the type of AR content requested is immersive video and the information indicating the depth and the geometry of the at least one real-world object is formatted as a spherical depth map of the real-world AR viewing location, para. [0053], disclosing the immersive video has associated depth information, comparing depth values of the immersive video to depth values of the environment relative to the tracked camera pose, indicating the depth values of the immersive video compared to the depth values of the environment relative to the tracked camera pose can correspond to relative depth for the immersive video as the one or more portions of the image corresponding to the first AR object determined by the AR content server based on the depth values of the environment including the real world distance between the client device and the real world location), wherein selecting the first compression factor for the first AR object comprises: selecting, for each of the one or more portions of the first image comprising the first AR object, one of the plurality of compression factors based on the relative depth determined for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the compression rate for an object in the image can correspond to the first compression factor for the first object, which is selected from , and wherein each portion of the first compressed image comprising the first AR object is compressed based on the compression factor selected for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the image is compressed where in the divided region image corresponding to the first object is compressed based on the corresponding compression rate as the first compression factor. Because Harviainen discloses the AR content server compresses the AR content, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR objects in the AR content based on relative depth of the portion corresponding to the distance from the camera to the AR objects and compressing the image portion corresponding to the AR content according to the compression rate for portions of the image). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen with Yokomitsu to compress the AR content based on depth of the image corresponding to the distance of AR objects. The suggestion/motivation would have been to greatly reduce the amount of data in low-quality regions and maintain the quality of high-quality regions, as suggested by Yokomitsu (see Yokomitsu, Abstract).

 claim 9, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 9. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 14, it recites similar limitations of claim 6 but in a system form. The rationale of claim 6 rejection is applied to reject claim 14. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 17, Harviainen discloses 
A method (Harviainen, Abstract) comprising: 
receiving, by a server, a first request for a first image of an AR scene comprising one or more AR objects (Harviainen, para. [0006], disclosing at least a first element of AR content (such as a video or an AR object), para. [0007], disclosing sending a request for an AR content stream to a server, para. [0047], disclosing the AR client sends a content request, para. [0048], disclosing the request is sent to the AR content server and indicates the specific content to user has selected), wherein the request comprises a first real world distance between a client device and an intended placement location of the AR scene within a real world scene captured by a client device (Harviainen, para. [0006], disclosing the system may process several elements of the AR content with different display locations and may send to the AR display device only those elements with positions that are not obstructed by physical objects, from the perspective of the AR display device, the AR element may be a portion of an AR object or video, such that unobscured portions of that object or video are sent to the client while obscured ; 
rendering, by the server and based on receiving the request, an image of the AR scene comprising the one or more AR objects (Harviainen, para. [0006], disclosing the system may process several elements of the AR content with different display locations and may send to the AR display device only those elements with positions that are not obstructed by physical objects, from the perspective of the AR display device, the AR element may be a portion of an AR object or video, such that unobscured portions of that object or video are sent to the client while obscured portions are not sent, indicating the elements not obstructed and/or the ; 
determining, by the server and based on the first real world distance between the client device and the intended placement location of the AR scene, relative depth information for one or more portions of the one or more AR objects (Harviainen, para. [0012], disclosing the type of AR content requested is immersive video and the information indicating the depth and the geometry of the at least one real-world object is formatted as a spherical depth map of the real-world AR viewing location, para. [0053], disclosing the immersive video has associated depth information, comparing depth values of the immersive video to depth values of the environment relative to the tracked camera pose, indicating the depth values of the immersive video compared to the depth values of the environment relative to the tracked camera pose can correspond to relative depth for the VR objects in the immersive video as the AR scene determined by the AR content server based on the depth values of the environment including the real world distance between the client device and the real world location); 
generating, by the server and based on the rendered first image, the first compressed image of the AR scene comprising the one or more AR objects (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 , 
and sending, by the server, the first compressed image of the AR scene comprising the one or more AR objects for delivery to the client device such that, when displayed by the client device the first AR object appears at the intended placement location; (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.”).
receiving, by the server and after sending the first compressed image, a second request for a second image of AR content comprising the first AR object, wherein the second request comprises a second real world distance between the client device and the real world location, and wherein the second distance is different from the first distance;([0046] teaches the image rendering in the client device is a repeated operation. When a user moves around the environment, the captured information will be sent to the server again. The captured information, e.g. the distance/depth of an object in the environment are updated to the server. “During the reconstruction process executed on the client device, sensors collect point-cloud data from the environment as the user moves the device and sensors through the environment. Sensor observations with varying points of view are combined to form a coherent 3D reconstruction of the complete environment. Once the 3D reconstruction reaches a threshold level of completeness, the AR client proceeds to send the reconstructed model to the AR content server along with a request for a specific AR content.” As shown in FIG. 1.)
rendering, by the server and based on receiving the second request, the second image of AR content, wherein one or more portions of the image comprise the first AR object; (Harviainen, para. [0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.” ); 
and sending, by the server, the second compressed image of AR content for delivery to the client device such that, when displayed by the client device the first AR object appears at the intended placement location. (Harviainen, para. [[0057]-[0058], “User 100 wishes to consume AR content depicting two virtual characters 110 and 112. The AR client sends a content request 114 to the AR content server 108. AR content server 108 performs a visibility analysis of the selected content. AR content server 108 concludes that, based on the users position and orientation with respect to the present environment, a top virtual character is visible 110 and a bottom virtual character 112 will be occluded by table 106. The AR content server 108 then modifies the AR content by removing the bottom virtual character. Standard compression techniques may be employed to reduce the size of the modified frames. The modified content stream is then sent from the server to the user 100 for consumption.” The AR content with the character 110 are compressed and sent to the user 100. The objects are rendered at the intended location in the physical environment captured by sensors as shown in FIG. 1 and Abstract. The rendered image is then displayed on the client device).
However, Harviainen does not expressly disclose determining, by the server and based on the relative depth information for the one or more AR objects, an average depth for one or more portions of the image; selecting, by the server, one of a plurality of compression factors for each of the one or more portions of the image based on the average depth determined for the portion; wherein the one or more portions of the image are each compressed based on the compression factor selected for the portion; 
selecting, by the server, a second compression factor, different from the first compression factor, for the first AR object, wherein the second compression factor is selected from the plurality of compression factors based on the second distance; generating, by the server and based on the rendered second image, the second compressed image of AR content, wherein one or more portions of the second compressed image comprising the first AR object are compressed based on the second compression factor;
On the other hand, Yokomitsu discloses determining, by the server and based on the relative depth information for the one or more AR objects, an average depth for one or more portions of the image; (Yokomitsu, para. [0039], disclosing the compression rate is changed according to the distance from the camera to the target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, para. [0093], disclosing measuring distance between a target present within an imaging region and the camera section, para. [0094], disclosing dividing an image into a plurality of regions including different targets, images for which the distance differs are divided into different regions, para. [0097], disclosing setting the compression rate of each region image based on the distance from the camera section to a target, indicating the distance from the camera to the target included in each region image can correspond to the relative depth information for the target as one or more objects, and can be used as the distance of can object image from the camera as the average depth for the one or more portions of the image); selecting, by the server, one of a plurality of compression factors for each of the one or more portions of the image based on the average depth determined for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the ; compressing, by the server, the image of the scene, wherein the one or more portions of the image are each compressed based on the compression factor selected for the portion (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression). Because Harviainen discloses the AR content server compresses the AR content, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR scene comprising the AR objects based on the depth of the image regions.
selecting, by the server, a second compression factor, different from the first compression factor, for the first AR object, wherein the second compression factor is selected from the plurality of compression factors based on the second distance; (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the compression rate for an object in the image can correspond to the compression ; generating, by the server and based on the rendered second compressed image, the second compressed image of AR content, wherein one or more portions of the second compressed image comprising the first AR object are compressed based on the second compression factor; (Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the image is compressed where in the divided region image corresponding to the first object is compressed based on the corresponding compression rate as the first compression factor). Because Harviainen discloses the AR content server compresses the AR content and the distance of the object to the client device is different as the user moves around, combining Harviainen and Yokomitsu can allow the server selecting the compression rate for the AR objects in the AR content based on the changed distance between the client device and intended placement location of the AR objects and compressing the image corresponding to the AR content according to the compression rate for portions of the image corresponding to the AR object.)
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen with Yokomitsu to compress the AR content 

Regarding claim 18, Harviainen in view of Yokomitsu discloses the method of claim 17, wherein the relative depth information comprises an average depth for each of the one or more portions of the image of the AR scene, and a compression factor for a portion of the image of the AR scene is based on the average depth for the portion (Harviainen, para. [0012], disclosing the type of AR content requested is immersive video, Yokomitsu, para. [0039], disclosing dividing an image into a plurality of regions, compressing the divided region images while changing the compression rate according to the distance from the camera to a target included in each region image, para. [0077], disclosing the greater the distance of an object image from the camera, the larger is the compression rate used for compression, indicating the distance of the target object in each of the image regions as the one or more portions of the image of the AR scene from the camera as average depth determined for the portion, and the compression rate for that portion is based on the distance of the object image from the camera as the average depth for the portion). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen with Yokomitsu to compress the AR content based on distance of AR objects. The suggestion/motivation would have been to greatly reduce the amount of data in low-quality regions and maintain the quality of high-quality regions, as suggested by Yokomitsu (see Yokomitsu, Abstract).

 claim 21, Harviainen in view of Yokomitsu discloses the method of claim 1, wherein the one or more portions of the first compressed image has a lower fidelity than a model of the first AR object stored in a database associated with the server. (Harviainen [0044] teaches a model stored in the database is updated to reflect the real environment. This model is analyzed and compressed and sent back to the client device. The compressed image has lower resolution, less information than the model in the database. “A copy of the model is then sent to the content server, so that the server has instantaneous access to a digital version of the present 3D environment. The server copy of the model may be updated and improved at any time by incorporating more sensor data from sensing client devices. The model is used in the execution of virtual object visibility analyses. Collected environment data is also used by the client device to assist in location and orientation tracking (pose tracking). The pose (point-of-view position and orientation) of the device is used for synching the translations of the augmented elements displayed by the AR client with a users head movements. The pose information is sent to the server or calculated”.)

Claim(s) 3, 4, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harviainen in view of Yokomitsu as applied to claim(s) 1, 9, and 17 above, and further in view of US Patent Publication No. 2015/0016734 A1 to Igarashi.
Regarding claim 3, Harviainen in view of Yokomitsu discloses the method of claim 1. However, Harviainen or Yokomitsu does not expressly disclose wherein the first compression factor is selected based on a type of visual information associated with at least a portion of the first AR object.
the first compression factor is selected based on a type of visual information associated with at least a portion of the first AR object (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a relatively low value in the case where the object represented in the drawn image data is a text with characters, and may set the compression rate to a relatively high value in the case where the object represented in the drawn image data is a graphic).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Igarashi to set compression rate according to the type of the visual information associated with the object. The suggestion/motivation would have been to vary a compression rate of the compression unit in accordance with a processing capacity of the image processing unit, as suggested by Igarashi (see Igarashi, para. [0006]).

Regarding claim 4, the combination of Harviainen, Yokomitsu, and Igarashi discloses the method of claim 3, wherein the type of visual information comprises at least one of text or alphanumeric characters (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a relatively low value in the case where the object represented in the drawn image data is a text with characters, and may set the compression rate to a relatively high value in the case where the object represented in the drawn image data is a graphic). Before the effective filing date of the claimed invention, it would have been obvious for a 

Regarding claim 11, it recites similar limitations of claim 3 but in a system form. The rationale of claim 3 rejection is applied to reject claim 11. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 12, it recites similar limitations of claim 4 but in a system form. The rationale of claim 4 rejection is applied to reject claim 12. In addition, Harviainen discloses one or more processors and a memory (Harviainen, FIGs. 11-12).

Regarding claim 19, Harviainen in view of Yokomitsu discloses the method of claim 17. However, Harviainen or Yokomitsu does not expressly disclose wherein at least one compression factor is determined based on a type of visual information associated with at least a portion of the one or more AR objects.
On the other hand, Igarashi discloses at least one compression factor is determined based on a type of visual information associated with at least a portion of the one or more AR objects (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a .
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Igarashi to set compression rate according to the type of the visual information associated with the object. The suggestion/motivation would have been to vary a compression rate of the compression unit in accordance with a processing capacity of the image processing unit, as suggested by Igarashi (see Igarashi, para. [0006]).

Regarding claim 20, the combination of Harviainen, Yokomitsu, and Igarashi discloses the method of claim 19, wherein the type of visual information comprises at least one of text or alphanumeric characters (Igarashi, para. [0075], disclosing varying the compression rate in accordance with the type of an object represented in the drawn image data, setting the compression rate to a relatively low value in the case where the object represented in the drawn image data is a text with characters, and may set the compression rate to a relatively high value in the case where the object represented in the drawn image data is a graphic). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Harviainen in view of Yokomitsu with Igarashi to set compression rate according to the type of the visual information associated with the object. The suggestion/motivation would have been to vary a compression rate of the compression .

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harviainen in view of Yokomitsu as applied to claim(s) 1 and 9 above, and further in view of US Patent Publication No. 2015/0062132 to Chann et al.
Regarding claim 5, Harviainen in view of Yokomitsu discloses the method of claim 1. However, Harviainen or Yokomitsu does not expressly disclose, but Chann discloses wherein selecting the first compression factor comprises further based on: a fidelity, of the one or more portions of the first image comprising the first AR object, being higher than a desired fidelity of the one or more portions. ([0093], “Texture fidelity may be adjusted based upon compression and/or texture size. For example, a high fidelity texture may not be compressed and have dimensions 1024.times.1024 pixels. In contrast, a low fidelity texture may be completely compressed (e.g., using JPEG) and/or may have smaller dimensions, e.g., 128.times.128 pixels.”). Chann teaches texture fidelity decides the final compression ratio. For example, a low fidelity texture may be completely compressed, Because Yokomitsu discloses selecting compression rate based on distance of the object with the user device, combining Chann into the combination of Harviainen and Yokomitsu, if the compression rate based on the distance requires a low compression rate, thus high fidelity of the image, however, the texture fidelity requires less fidelity. The final compression rate has to be de decided by coordinating both factors. 


Regarding claim 13, it recites similar limitations of claim 5 but in a system form. The rationale of claim 5 rejection is applied to reject claim 13. 
Allowable Subject Matter
Claim(s) 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Harviainen in view of Yokomitsu discloses the method of claim 6, wherein the AR content comprises the first AR object and a second AR object (Harviainen, para. [0072], disclosing the AR content that depicts nine stars). However, none of the prior art references on the record disclosed wherein determining the relative depth for at least one of the one or more portions of the image corresponding to the first AR object is based on at least one real world distance between the first AR object and the second AR object.

Claim 8 depends from claim 7 with additional limitations. 
Claim 15 recites similar limitations discussed above with respect to claim 7.
Claim 16 depends from claim 15 with additional limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YANNA WU/Primary Examiner, Art Unit 2611